
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.15



EDWARDS LIFESCIENCES CORPORATION
2001 EMPLOYEE STOCK PURCHASE PLAN
FOR INTERNATIONAL EMPLOYEES


(As Amended and Restated November 10, 2009)

--------------------------------------------------------------------------------






Edwards Lifesciences Corporation
2001 Employee Stock Purchase Plan
For International Employees

(As Amended and Restated November 10, 2009)


ARTICLE I—PURPOSE


1.01.  Purpose

        The Edwards Lifesciences Corporation 2001 Employee Stock Purchase Plan
for International Employees is intended to provide a method whereby certain
employees of participating subsidiary companies of Edwards Lifesciences
Corporation (the "Company") authorized by the Committee (or an officer
designated by the Committee pursuant to Section 9.02) to extend the benefits of
the Plan to their Eligible Employees will have an opportunity to acquire a
proprietary interest in the Company through the purchase of shares of the
Company's common stock.

        The Plan was initially adopted by the Board on February 8, 2001, and
subsequently amended and restated by the Board on February 20, 2003,
September 13, 2005, July 9, 2009 and November 10, 2009.


ARTICLE II—DEFINITIONS


2.01.  Base Pay

        "Base Pay" shall mean regular straight-time earnings plus commissions
(where legally permissible and administratively feasible as determined by the
Company in its sole discretion) and payments in lieu of regular earnings and any
legally mandated bonus or other pay. In the case of a part-time hourly employee,
such employee's base pay during an Offering shall be determined by multiplying
such employee's hourly rate of pay by the number of regularly scheduled hours of
work for such employee during such Offering.

2.02.  Change in Control

        "Change in Control" of the Company shall mean the occurrence of any one
of the following events:

(a)Any "Person", as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than the Company, any corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, and any trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
such proportionately owned corporation), is or becomes the "beneficial owner"
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing thirty percent (30%) or more of the
combined voting power of the Company's then outstanding securities; or

(b)During any period of not more than twenty-four (24) months, individuals who
at the beginning of such period constitute the Board of Directors of the
Company, and any new director (other than a director designated by a Person who
has entered into an agreement with the Company to effect a transaction described
in Sections 2.02(a), 2.02(c), or 2.02(d) of this Section 2.02) whose election by
the Board or nomination for election by the Company's stockholders was approved
by a vote of at least two-thirds (2/3) of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority thereof; or

(c)The consummation of a merger or consolidation of the Company with any other
entity, other than: (i) a merger or consolidation which would result in the
voting securities of the Company

1

--------------------------------------------------------------------------------



outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than sixty percent (60%) of the combined voting power of
the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation; or (ii) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person acquires more than thirty percent (30%)
of the combined voting power of the Company's then outstanding securities; or

(d)The Company's stockholders approve a plan of complete liquidation or
dissolution of the Company, or an agreement for the sale or disposition by the
Company of all or substantially all of the Company's assets (or any transaction
having a similar effect).

2.03.  Code

        "Code" shall mean the United States Internal Revenue Code of 1986, as
amended.

2.04.  Committee

        "Committee" shall mean the individuals appointed by the Company to
administer the Plan as described in Article IX.

2.05.  Company

        "Company" shall mean Edwards Lifesciences Corporation.

2.06.  Corporate Affiliate

        "Corporate Affiliate" shall mean any parent or subsidiary corporation or
limited liability company of the Company (as determined in accordance with Code
section 424) whether now existing or subsequently established.

2.07.  Conversion Rate

        "Conversion Rate" shall mean with respect to any non-United States
currency, the rate established by the Company's Corporate Treasury Department
for purposes of converting such currency to United States dollars.

2.08.  Eligible Employee

        "Eligible Employee" means, unless local laws prohibit or require such
employee's participation in the Plan, any regular employee of a Participating
Company who is scheduled to work 20 or more hours per week. Eligible Employee
shall also mean any other employee of a Participating Company to the extent that
local law requires the Plan to be extended to such employee. The Committee shall
designate the Corporate Affiliates that shall be eligible to participate in the
Plan.

2.09.  Enrollment Period

        "Enrollment Period" shall mean with respect to any Offering, the period
designated by the Committee prior to such Offering during which Eligible
Employees may authorize payroll deductions (or, if payroll deductions are not
permitted under local law, other means of contributions specified by the
Committee) through a Subscription. Unless the Committee determines otherwise,
the Enrollment Period with respect to any Offering shall end on the twenty-fifth
day of the month immediately preceding the Offering Commencement Date and any
Subscription received after such date shall be deemed to be an enrollment in the
next following Offering.

2

--------------------------------------------------------------------------------



2.10.  Exchange Act

        "Exchange Act" shall mean the United States Securities Exchange Act of
1934, as amended from time to time, or any successor thereto.

2.11.  Fair Market Value

        The "Fair Market Value" of a share of Stock on a given day shall be
determined as follows: (i) if the Stock is listed on any established stock
exchange or a national market system, (a) for any date of determination except
the Purchase Date, Fair Market Value shall be the closing sales price for such
stock (or the closing bid, if no sale is reported) as quoted on such exchange or
system for the last market trading day prior to the time of determination, as
reported in The Wall Street Journal or such other source as the Committee deems
reliable; (b) for the Purchase Date, Fair Market Value shall be the closing
sales price for such stock (or the closing bid, if no sale is reported) as
quoted on such exchange or system on the Purchase Date, as reported in The Wall
Street Journal or such other source as the Committee deems reliable, or (ii) in
the absence of an established market for the Stock, the Fair Market Value
thereof shall be determined in good faith by the Committee.

2.12.  Offering

        "Offering" shall mean the quarterly offering of the Company's Stock, the
duration of which shall not exceed twenty seven (27) months.

2.13.  Offering Commencement Date

        "Offering Commencement Date" shall mean June 1, 2001 and, unless
determined otherwise by the Committee, the first day of each calendar quarter
thereafter.

2.14.  Offering End Date

        "Offering End Date" shall mean, with respect to each Offering beginning
prior to July 1, 2007, the first to occur of the day preceding the second annual
anniversary of the Offering Commencement Date or the day preceding July 1, 2007,
unless determined otherwise by the Committee prior to the Offering Commencement
Date or such date as determined pursuant to Section 6.04. "Offering End Date"
shall mean, with respect to each Offering beginning on or after July 1, 2007,
the day preceding the first annual anniversary of the Offering Commencement
Date, unless determined otherwise by the Committee prior to the Offering
Commencement Date or such date as determined pursuant to Section 6.04.

2.15.  Participant

        "Participant" shall mean an Eligible Employee who has elected to
participate in an Offering by entering a Subscription during the Enrollment
Period for such Offering.

2.16.  Participating Company

        "Participating Company" shall mean each Corporate Affiliate as may be
authorized from time to time by the Committee to extend the benefits of the Plan
to their Eligible Employees and set forth in Appendix A of this Plan. The
Committee may determine that some Eligible Employees of a Participating Company
shall not be offered participation in the Plan.

2.17.  Plan

        "Plan" shall mean the Edwards Lifesciences Corporation 2001 Employee
Stock Purchase Plan for International Employees, as amended from time to time.

3

--------------------------------------------------------------------------------



2.18.  Purchase Date

        "Purchase Date" shall mean with respect to any Offering, the last day of
each calendar quarter (or such other dates determined by the Committee prior to
the Offering Commencement Date or pursuant to Section 6.04) during the period
beginning with the Offering Commencement Date for such Offering and ending with
the Offering End Date; provided, however, if any such day is not a business day,
the Purchase Date shall be the next preceding business date on which shares of
Stock are traded.

2.19.  Stock

        "Stock" shall mean the common stock, par value US$1.00, of the Company.

2.20.  Subscription

        "Subscription" shall mean an Eligible Employee's authorization for
payroll deductions or contributions, as applicable, made in the form and manner
specified by the Committee (which may include enrollment by submitting forms, by
voice response, internet access or other electronic means). Unless withdrawn
earlier in accordance with Section 6.02, each Subscription shall be in effect
for the duration of the Offering to which it applies. No more than one
Subscription may be in effect for an Eligible Employee during any calendar
quarter.


ARTICLE III—ELIGIBILITY AND PARTICIPATION


3.01.  Initial Eligibility

        Any individual who is an Eligible Employee on an Offering Commencement
Date shall be eligible to participate in the Offering commencing on such date,
subject to the terms and conditions of the Plan.

3.02.  Leave of Absence

        For purposes of participation in the Plan, a Participant on a leave of
absence shall be deemed to be an employee for a period of up to 90 days or, if
longer, during the period the Participant's right to reemployment is guaranteed
by statute or contract. If the leave of absence is paid, deductions authorized
under any Subscription in effect at the time the leave began will continue. If
the leave of absence is unpaid, no deductions or contributions will be permitted
during the leave unless this provision is contrary to applicable local law. If
such a Participant returns to active status within 90 days or the guaranteed
reemployment period, as applicable, payroll deductions or contributions, as
applicable, under the Subscription in effect at the time the leave began will
automatically begin again upon the Participant's return to active status, unless
the Subscription has expired. If the Participant does not return to active
status within 90 days or the guaranteed reemployment period, as applicable, the
Participant shall be treated as having terminated employment for all purposes of
the Plan, unless otherwise required under local law. If such terminated
Participant later returns to active employment as an Eligible Employee or if a
Participant returns to active employment as an Eligible Employee after the
Subscription has expired, such individual will be treated as a new employee and
will be eligible to participate in Offerings commencing after his or her
reemployment date by filing a Subscription during the applicable Enrollment
Period for such Offering.

3.03.  Restrictions on Participation

        Notwithstanding any provisions of the Plan to the contrary, no Eligible
Employee shall be granted a right to purchase Stock: (a) if, immediately after
the grant, such employee would own Stock, and/or hold outstanding options to
purchase Stock, possessing 5% or more of the total combined voting power or
value of all classes of the Company's stock (for purposes of this paragraph, the
rules of

4

--------------------------------------------------------------------------------




Section 424(d) of the Code shall apply in determining stock ownership of any
employee); or (b) which permits the employee's rights to purchase Stock under
all employee stock purchase plans of the Company to accrue at a rate which
exceeds $25,000 in Fair Market Value of the Stock (determined at the time such
right to purchase Stock is granted) for each calendar year in which such right
is outstanding. Further, the Committee may additionally limit the number of
shares of Stock or contributions per Eligible Employee made available for
purchase under the Plan by Eligible Employees in certain countries, locations or
Participating Companies, if necessary or advisable to avoid securities law
filings, achieve tax objectives or to meet or facilitate other Company
compliance objectives in particular locations outside the U.S.

        Further, with respect to any Offering, in no event shall an employee be
granted a right to purchase in excess of 10,000 shares of Stock, subject to
adjustment pursuant to Section 10.03.

3.04.  Commencement of Participation

        An Eligible Employee may become a Participant in any Offering by
entering a Subscription during the Enrollment Period for such Offering. Payroll
deductions or contributions, as applicable, for such Offering shall commence on
the applicable Offering Commencement Date and shall end on the applicable
Offering End Date unless withdrawn by the Participant or sooner terminated in
accordance with Article VII. Only one Subscription may be in effect with respect
to any Participant at any one time.

3.05.  Participation After Rehire

        An Eligible Employee's Subscription will automatically terminate on the
date he or she is no longer an employee of any Participating Company. If the
Eligible Employee terminates employment with a Subscription in effect with
respect to an Offering and is rehired prior to the Offering End Date for that
Offering, the Subscription will not be reinstated and the Eligible Employee will
not be allowed to again make payroll deductions or contributions, as applicable,
under such Offering. The Eligible Employee may elect to participate in Offerings
commencing after his or her reemployment date by entering a Subscription during
the applicable Enrollment Period for such Offering. Notwithstanding the
foregoing, an Eligible Employee's transfer from one Participating Company to
another shall not terminate such Eligible Employee's Subscription.

3.06.  Transfers

        An Eligible Employee's transfer from one Participating Company under
this Plan to another shall not terminate such Eligible Employee's Subscription.

        If an Eligible Employee transfers to the Company or a Corporate
Affiliate that is not a Participating Company under this Plan, the employee will
be treated as a terminated Participant under this Plan. The employee may become
eligible to participate in the Company's stock purchase plan for United States
employees if the employee is transferred to the Company or a subsidiary or
affiliate of the Company that is designated to participate in the stock purchase
plan for United States employees subject to the terms and conditions set forth
in that plan.


ARTICLE IV—OFFERINGS


4.01.  Quarterly Offerings

        The Plan commenced with an Offering beginning on June 1, 2001 and,
unless determined otherwise by the Committee, will continue in operation with a
new Offering commencing on the first day of each calendar quarter thereafter.
Eligible Employees may not have in effect more than one Subscription at a time.

5

--------------------------------------------------------------------------------



        Participants may subscribe to any Offering by entering a Subscription
during the Enrollment Period for such Offering in such manner as the Committee
may prescribe (which may include enrollment by submitting forms, by voice
response, internet access or other electronic means).

        A Subscription that is in effect on an Offering End Date will
automatically be deemed to be a Subscription for the Offering that commences
immediately following such Offering End Date, provided that the Participant is
still an Eligible Employee and has not withdrawn the Subscription. Under the
foregoing automatic enrollment provisions, payroll deductions or contributions,
as applicable, will continue at the level in effect immediately prior to the new
Offering Commencement Date, unless changed in advance by the Participant in
accordance with Section 5.03.

4.02.  Purchase Price

        The purchase price per share of Stock under each Offering shall be the
lower of:

(a)85% of the Fair Market Value of the Stock on the Offering Commencement Date;
or

(b)85% of the Fair Market Value of the Stock on the Purchase Date.

        Such purchase price may only be paid with accumulated payroll deductions
subject to and in accordance with Article V.


ARTICLE V—PAYROLL DEDUCTIONS


5.01.  Amount of Deduction

        An Eligible Employee's Subscription shall authorize payroll deductions
at a rate, in whole percentages, of no less than 1% and no more than 12% of Base
Pay on each payday that the Subscription is in effect, unless payroll deductions
are not permitted under local laws, in which case, an Eligible Employee may
contribute by such other means as specified by the Committee subject to the
contribution limits specified in this section.

5.02.  Participant's Account

        All payroll deductions or contributions, as applicable, made with
respect to a Participant shall be credited to his or her recordkeeping account
under the Plan unless a separate bank account is required to be set up under
applicable local law. A Participant may not make any separate cash payment into
such account unless required under applicable local law. Unless required by
local law, no interest will accrue or be paid on any amount withheld from a
Participant's pay under the Plan or credited to the Participant's account.
Except in the case that any purchase limits set forth under the Plan would be
exceeded, all amounts in a Participant's account will be used to purchase shares
of Stock and no cash refunds shall be made from such account. Shares of Stock
issued may be whole shares and/or fractional shares. Any amounts that are
withheld but unable to be applied to the purchase of Stock because of the
limitations of Section 3.03 shall be returned to the Participant without
interest and will not be used to purchase shares with respect to any other
Offering under the Plan.

5.03.  Changes in Payroll Deductions

        During an Offering, a Participant may change his or her level of payroll
deduction or contributions, as applicable with respect to such Offering within
the limits described in Section 5.01 in accordance with procedures established
by the Committee (including, without limitation, rules relating to the frequency
of such changes); provided, however, if the Participant reduces his or her
payroll deductions or contributions, as applicable, to zero, it shall be deemed
to be a withdrawal of the Subscription and the Participant may not thereafter
participate in such Offering but must wait until the

6

--------------------------------------------------------------------------------




next Offering to resubscribe to the Plan. Any such discontinuance or change in
level shall be effective as soon as administratively practicable.


ARTICLE VI—EXERCISE OF RIGHTS TO PURCHASE STOCK


6.01.  Automatic Exercise

        A Participant's right to purchase Stock with respect to any Offering
will be automatically exercised on each Purchase Date for the Offering. The
right to purchase Stock will be exercised by using the accumulated payroll
deductions in the Participant's account as of each such Purchase Date or
contributions, as applicable, to purchase the number of shares of Stock that may
be purchased at the purchase price on such date, determined in accordance with
Section 4.02. If the Participant is paid in a non-United States currency, the
Participant's accumulated payroll deductions or contributions shall be converted
into United States dollars using the Conversion Rate in effect on the Purchase
Date.

6.02.  Withdrawal From Offering

        A Participant may not withdraw the accumulated payroll deductions in his
or her account during an Offering unless the Committee determines otherwise for
local law reasons. If the Participant withdraws his or her Subscription with
respect to any Offering, the accumulated payroll deductions or contributions, as
applicable, in the Participant's account at the time the Subscription is
withdrawn will be used to purchase shares of Stock at the next Purchase Date for
the Offering to which the Subscription related, in accordance with Section 6.01.
Notwithstanding the foregoing, in the event a Participant withdraws his or her
Subscription with respect to an Offering and terminates his or her employment
prior to the next Purchase Date for which the Participant's accumulated payroll
deductions or contributions would be used to purchase shares of Stock, then
Participant's accumulated payroll deductions or contributions shall be refunded
to Participant in accordance with Section 7.02.

6.03.  Delivery of Stock

        Stock purchases under the Plan will be held in an account in the
Participant's name in uncertificated form unless certification is requested by
the Participant. Furthermore, Stock to be delivered to a Participant under the
Plan will be registered in the name of the Participant.

6.04.  Change in Control

        If pursuant to a Change in Control rights to purchase Stock are not
assumed or otherwise continued in full force and effect, then each right to
purchase Stock under each Offering in effect at the time of the Change in
Control shall automatically be exercised, immediately prior to the effective
date of any Change in Control, by applying the payroll deductions or
contributions, as applicable, of each Participant for the Offering in which such
Change in Control occurs to the purchase of shares of Stock at a purchase price
per share equal to eighty-five percent (85%) of the lower of (i) the Fair Market
Value per share of Stock on the start date of the applicable Offering or
(ii) the Fair Market Value per share of Stock immediately prior to the effective
date of such Change in Control.


ARTICLE VII—WITHDRAWAL


7.01.  Effect on Subsequent Participation

        The Committee shall have the authority to decide the Participant's
eligibility to participate in any succeeding Offering if Participant withdraws
from an Offering.

7

--------------------------------------------------------------------------------



7.02.  Termination of Employment

        Upon termination of the Participant's employment for any reason that
results in the Participant not qualifying as an Eligible Employee, any
Subscription then in effect will be deemed to have been withdrawn and any
payroll deductions or contributions, as applicable, credited to the
Participant's account will be promptly refunded to such Participant in the
currency in which such Participant is paid by his or her Participating Company.

7.03.  Effect of Hardship Rules

        At the discretion of the Company, the Company may cancel or suspend a
Participant from participating in the Plan if the Participant claims a hardship
with respect to his/her participation in any applicable benefit program and
pursuant to the applicable benefit program, the Participant cannot be permitted
to continue to participate in the Plan. If cancellation or suspension is
required, the Company will determine whether accumulated contributions should be
refunded or may be held to purchase shares on the next Purchase Date and when
the Participant will become eligible to participate in the Plan in the future.


ARTICLE VIII—STOCK


8.01.  Maximum Shares

        The maximum number of shares which may be issued under the Plan, subject
to adjustment upon changes in capitalization of the Company as provided in
Section 10.03, shall be 650,000 shares. If the total number of shares for which
rights to purchase Stock are exercised on any Purchase Date exceeds the maximum
number of shares available for issuance, the Company shall make a pro rata
allocation of the shares available for delivery and distribution in as nearly a
uniform manner as shall be practicable and as it shall determine to be
equitable, and the balance of payroll deductions or contributions, as
applicable, credited to the account of each Participant under the Plan shall be
returned to him as promptly as possible.

8.02.  Participant's Interest in Rights to Purchase Stock

        The Participant will have no interest in Stock covered by a right to
purchase Stock under the Plan until such right has been exercised.


ARTICLE IX—ADMINISTRATION


9.01.  Appointment of Committee

        The Company's Board of Directors shall appoint a Committee to administer
the Plan. No member of the Committee who is not an Eligible Employee shall be
eligible to purchase Stock under the Plan.

9.02.  Authority of Committee

        Subject to the express provisions of the Plan, the Committee shall have
plenary authority in its discretion to interpret and construe any and all
provisions of the Plan, to adopt rules and regulations for administering the
Plan, to adopt sub-plans creating additional rules and restrictions for
participation and to make all other determinations deemed necessary or advisable
for administering the Plan. Without limiting the generality of the foregoing,
the Committee specifically is authorized to adopt rules and regulations
regarding the handling of payroll deductions, payment of interest, conversion of
local currency, payroll tax, withholding procedures, participation limits and
handling of stock certificates which vary with local requirements. The Committee
shall also have full power and authority to determine whether, to what extent
and under what circumstances any Eligible Employee's participation in the Plan
shall be cancelled or suspended as a result of applicable hardship rules or
similar rules, as

8

--------------------------------------------------------------------------------




determined at the sole discretion of the Committee. The Committee's
determination on the foregoing matters shall be conclusive. The Committee shall
also have the authority to determine if and when the employees of Corporate
Affiliates organized or acquired after the Effective Date shall be eligible for
participation in the Plan. The Committee may delegate to an officer its
authority under this Section 9.02 to determine if and when the employees of a
Corporate Affiliate shall be eligible or ineligible for participation in the
Plan.

9.03.  Rules Governing the Administration of the Committee

        The Company's Board of Directors may from time to time appoint members
of the Committee in substitution for or in addition to members previously
appointed and may fill vacancies, however caused, in the Committee. The
Committee may select one of its members as its Chairman and shall hold its
meetings at such times and places as it shall deem advisable and may hold
telephonic meetings. A majority of its members shall constitute a quorum. All
determinations of the Committee shall be made by a majority of its members. The
Committee may correct any defect or omission or reconcile any inconsistency in
the Plan, in the manner and to the extent it shall deem desirable. Any decision
or determination reduced to writing and signed by a majority of the members of
the Committee shall be as fully effective as if it had been made by a majority
vote at a meeting duly called and held. The Committee may appoint a secretary
and shall make such rules and regulations for the conduct of its business as it
shall deem advisable.

9.04.  Statements

        Each Participant shall receive a statement of his account showing the
number of shares of Stock held and the amount of cash credited to such account.
Such statements will be provided as soon as administratively feasible following
the end of each calendar quarter.


ARTICLE X—MISCELLANEOUS


10.01.  Transferability

        Neither payroll deductions nor contributions credited to a Participant's
account nor any rights with regard to the exercise of a right to purchase Stock
or to receive Stock under the Plan may be assigned, transferred, pledged, or
otherwise disposed of in any way by the Participant other than by will or the
laws of descent and distribution. Any such attempted assignment, transfer,
pledge or other disposition shall be without effect. During a Participant's
lifetime, rights to purchase Stock that are held by such Participant shall be
exercisable only by that Participant.

10.02.  Use of Funds

        All payroll deductions or contributions, as applicable, received or held
by the Participating Company under this Plan may be used by the Participating
Company for any corporate purpose and the Participating Company shall not be
obligated to segregate such payroll deductions or contributions, as applicable;
provided, however, such amounts shall be held in trust or otherwise segregated
from the Participating Company's general assets to the extent required under
local law.

10.03.  Adjustment Upon Changes in Capitalization

        In the event of a stock split, stock dividend, recapitalization,
reclassification or combination of shares, merger, spin-off, or similar event,
the Committee shall adjust equitably (a) the number and class of shares or other
securities that are reserved for sale under the Plan, (b) the number and class
of shares or other securities that are subject to outstanding rights to purchase
Stock, (c) the maximum number of shares of Stock that can be purchased by a
Participant with respect to any Offering and (d) the appropriate market value
and other price determinations applicable to rights to purchase Stock.

9

--------------------------------------------------------------------------------




The Committee shall make all determinations under this Section 10.03, and all
such determinations shall be conclusive and binding.

10.04.  Amendment and Termination

        The Company's Board of Directors shall have complete power and authority
to terminate or amend the Plan at any time and for any reason. Upon termination
of the Plan, the date of termination shall be considered a Purchase Date, and
any cash remaining in Participant accounts will be applied to the purchase of
Stock, unless determined otherwise by the Company's Board of Directors. Upon
termination of the Plan, the Company's Board of Directors shall have authority
to establish administrative procedures regarding the exercise of outstanding
rights to purchase Stock or to determine that such rights shall not be
exercised.

10.05.  Effective Date

        This Plan became effective as of June 1, 2001.

10.06.  No Employment Rights

        The Plan does not, directly or indirectly, create in any employee or
class of employees any right with respect to continuation of employment with the
Company or any Corporate Affiliate, and it shall not be deemed to interfere in
any way with the right of the Company or any Corporate Affiliate employing such
person to terminate, or otherwise modify, an employee's employment at any time.

10.07.  Effect of Plan

        The provisions of the Plan shall, in accordance with its terms, be
binding upon, and inure to the benefit of, all successors of each employee
participating in the Plan, including, without limitation, such employee's estate
and the executors, administrators or trustees thereof, heirs and legatees, and
any receiver, trustee in bankruptcy or representative of creditors of such
employee.

10.08.  Governing Law

        The law of the State of California will govern all matters relating to
this Plan except to the extent it is superseded by the laws of the United
States.

10

--------------------------------------------------------------------------------






APPENDIX A


LIST OF PARTICIPATING COMPANIES


        Following is a list of Participating Companies as of September 13, 2005:

Name
  Country Edwards Lifesciences Pty. Ltd.    Australia Edwards Lifesciences
Austria GmbH   Austria Edwards Lifesciences S.P.R.L.    Belgium Edwards
Lifesciences (Canada) Inc.    Canada Edwards Lifesciences Nordic AB   Finland,
Norway, Sweden Edwards Lifesciences SAS   France Edwards Lifesciences
Germany GmbH   Germany Edwards Lifesciences Holding Germany GmbH   Germany
Edwards Lifesciences Services GmbH   Germany Edwards Lifesciences Hellas, EPE  
Greece Edwards Lifesciences AG   Switzerland, Czech Republic, Edwards
Lifesciences P.V.T. Ltd   Israel Edwards Lifesciences Italia SpA   Italy Edwards
Lifesciences Limited   Japan Edwards Lifesciences Korea Co. LTD   Korea Edwards
Lifesciences Mexico, S.A. de C.V.    Mexico Edwards Lifesciences Corporation of
Puerto Rico   Puerto Rico Edwards Lifesciences Export (Puerto Rico) Corporation
  Puerto Rico Edwards Lifesciences Sales Corporation   Puerto Rico Edwards
Lifesciences World Trade Corporation   Singapore, Taiwan Edwards Lifesciences
(Singapore) Pte Ltd.    Singapore Edwards Lifesciences South Africa Pty. LTD  
South Africa Edwards Lifesciences, S.L.    Spain Edwards Lifesciences
(Thailand) Ltd.    Thailand Edwards Lifesciences B.V.    The Netherlands Edwards
Lifesciences Services B.V.    The Netherlands Edwards Lifesciences Limited  
United Kingdom

A-1

--------------------------------------------------------------------------------




ADDENDUM FOR PARTICIPANTS
IN JAPAN EMPLOYED BY
EDWARDS LIFESCIENCES LIMITED


Effective February 20, 2003


        For purposes of Eligible Employees of Edwards Lifesciences Limited, the
Company's subsidiary in Japan, the following terms shall apply and replace any
similar provisions in the Plan document. To the extent there is a conflict
between the terms of the Plan document and this Addendum, this Addendum shall
govern. Otherwise, the terms of the Plan document shall control.

2.12 Offering

        "Offering" shall mean the annual offering on July 1 of each year of the
Company's Stock, the duration of which shall not exceed twenty seven
(27) months.

2.13 Offering Commencement Date

        "Offering Commencement Date" shall mean July 1 of each year, unless
determined otherwise by the Committee.

4.01 Annual Offerings

        The Plan shall consist of annual Offering commencing on July 1 of each
calendar year. Eligible Employees may not have in effect more than one
Subscription at a time.

        Participants may subscribe to any Offering by entering a Subscription
during the Enrollment Period for such Offering in such manner as the Committee
may prescribe (which may include enrollment by submitting forms, by voice
response, internet access or other electronic means).

        A Subscription that is in effect on an Offering End Date will
automatically be deemed to be a Subscription for the Offering that commences
immediately following such Offering End Date, provided that the Participant is
still an Eligible Employee and has not withdrawn the Subscription. Under the
foregoing automatic enrollment provisions, payroll deductions will continue at
the level in effect immediately prior to the new Offering Commencement Date,
unless changed in advance by the Participant in accordance with Section 5.03.

A-2

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.15



EDWARDS LIFESCIENCES CORPORATION 2001 EMPLOYEE STOCK PURCHASE PLAN FOR
INTERNATIONAL EMPLOYEES
Edwards Lifesciences Corporation 2001 Employee Stock Purchase Plan For
International Employees
ARTICLE I—PURPOSE
ARTICLE II—DEFINITIONS
ARTICLE III—ELIGIBILITY AND PARTICIPATION
ARTICLE IV—OFFERINGS
ARTICLE V—PAYROLL DEDUCTIONS
ARTICLE VI—EXERCISE OF RIGHTS TO PURCHASE STOCK
ARTICLE VII—WITHDRAWAL
ARTICLE VIII—STOCK
ARTICLE IX—ADMINISTRATION
ARTICLE X—MISCELLANEOUS
APPENDIX A
LIST OF PARTICIPATING COMPANIES
ADDENDUM FOR PARTICIPANTS IN JAPAN EMPLOYED BY EDWARDS LIFESCIENCES LIMITED
Effective February 20, 2003
